EXAMINER'S COMMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Receipt of information disclosure statements is acknowledged.  The signed and initialed PTO-1449s have been mailed with this action.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 requires the use of a microprocessor to analyze nucleic acid sequence reads obtained by a non-targeted multiplexed massively parallel sequencing process.  The specification teaches that “a non-targeted approach is used where most or all nucleic acids in a sample are sequenced amplified and/or captured randomly.”  The non-targeted massively parallel sequencing process of the claims provides input information with a level of complexity that renders it impractical to practice the claimed steps in the mind or by the use of pen and paper.  Thus, the claims are not directed to an abstract idea.  Furthermore, the prior art does not teach or suggest the combination of method steps as presently claimed, where “a log odds ratio (LOR) for the candidate segment, wherein the LOR is the log of the quotient of (i) a first multiplication product of (1) a conditional probability of having a microduplication or microdeletion and (2) a prior probability of having the microduplication or microdeletion, and (ii) a second multiplication product of (1) a conditional probability of not having the microduplication or microdeletion and (2) a prior probability of not having the microduplication or microdeletion; and (f) determining the presence or absence of the microduplication or microdeletion according to the LOR determined for the candidate segment.”  The candidate segment is identified by the claimed steps of (a)-(d), which include the analysis of information obtained from a non-targeted multiplexed massively parallel sequencing process.  The closest prior art is Stuelpnagel et al (US Patent Application Publication No.  2012/0191367 A1, cited on the IDS filed 8/10/2022).  Stuelpnagel et al teach aneuploidy detection using an odds ratio defined as the quotient of (i) a first multiplication product of (1) a conditional probability of the difference in dosage given trisomy and (2) a prior probability of trisomy, and (ii) a second multiplication product of (2) a conditional probability of the difference in dosage given disomy and (2) a prior probability of having disomy (e.g., Example 3).  However, Stuelpnagel et al teach away from the combination of the odds ratio determination and the use of information from non-targeted, massively parallel shotgun sequencing (MPSS).  Stuelpnagel et al discourage the use of MPSS by stating, “Distinguishing a trisomy 21 (chr21) from a normal fetus with high confidence using a maternal sample with a fetal nucleic acid percentage of 4% requires a large number (>95K) of chromosome 21 observations, which is challenging and not cost-effective using non-selective techniques such as MPSS.”  See paragraph [0006].  Furthermore, Stuelpnagel et al is a continuation-in-part of Application No. 13/338,963, which issued as US Patent No. 8,700,338 B2 to Oliphant et al.  Oliphant et al state the following at column 18, lines 16-27:
By generating sequencing template from chromosome-specific assays and by producing high mapping rates, the chromosome-selective assay employed herein permits aneuploidy detection using ~1M raw reads per subject, enabling analysis of 96 subjects per sequencing lane. By contrast, MPSS evaluates the entire genome, and requires ~25M raw reads per subject, which limits sequencing throughput to 4-6 samples per lane. Thus, the present methods employing chromosome selective assays and simultaneous interrogation of polymorphic and non-polymorphic loci in multiplexed reactions enjoys a >20-fold advantage over MPSS in sequencing cost and throughput.

Thus, the prior art teaches away from the combination of aneuploidy detection with the particular odds ratio analysis and non-targeted massively parallel sequencing as presently claimed.  The amended claims are directed to patent eligible subject matter and are free of the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Dunston whose telephone number is (571)272-2916. The examiner can normally be reached M-F, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Jennifer Dunston
Primary Examiner
Art Unit 1699



/Jennifer Dunston/Primary Examiner, Art Unit 1699